United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2092
                                    ___________

Corwin Corbett,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Crest View Lutheran Home,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: July 2, 2008
                                 Filed: July 8, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

         Corwin Corbett appeals the district court’s1 adverse grant of summary judgment
on his claims brought under Title VII and the Family Medical Leave Act. After
reviewing the record de novo, viewing the evidence and all reasonable inferences from
it in a light most favorable to Corbett, see Jacob-Mua v. Veneman, 289 F.3d 517, 520
(8th Cir. 2002) (standard of review), we find no basis for reversal. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.



      1
       The Honorable Michael J. Davis, Chief Judge (as of July 1, 2008), United
States District Court for the District of Minnesota.